Gtlfillan, 0. J.1
We think the court below decided correctly both the points presented, — that touching the jurisdiction of the defendant as justice of the peace to try the case commenced before him, and also whether the case is a proper one for a mandamus. Another reason *384than that assigned by the court below for its decision of the latter question may be given. A court would never issue a mandamus if it be clearly apparent that the writ would be futile, as it would be in this case. The justice dismissed the case before him, and released the defendant. He was in error in so doing, but the case, nevertheless, ceased to be a cause pending before him. When a criminal case before a justice is disposed of so as to be out of court, we know of no way by which the justice can reinstate the case, or bring the party before him for trial, without commencing anew. The writ ought not to issue requiring him to do what the law gives him no authority to do.
Order affirmed.

 Berry, J., was absent and took no part in tbis case.